
	

115 S1705 IS: Forest Service Flexible Partnerships Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1705
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2017
			Mr. Bennet (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To provide to the Secretary of Agriculture the ability to enter into a lease agreement for
			 administrative sites on National Forest System land, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Forest Service Flexible Partnerships Act of 2017. 2.Authorization for lease of Forest Service sites (a)DefinitionsIn this Act:
				(1)Administrative site
 (A)In generalThe term administrative site means— (i)any facility or improvement, including curtilage, that was acquired or is used specifically for purposes of administration of the National Forest System;
 (ii)any Federal land that— (I)is associated with a facility or improvement described in clause (i) that was acquired or is used specifically for purposes of administration of Forest Service activities; and
 (II)underlies or abuts the facility or improvement; and (iii)for each fiscal year, not more than 10 isolated, undeveloped parcels of not more than 40 acres each.
 (B)ExclusionsThe term administrative site does not include— (i)any land within a unit of the National Forest System that is exclusively designated for natural area or recreational purposes;
 (ii)any land within— (I)a component of the National Wilderness Preservation System;
 (II)a component of the National Wild and Scenic Rivers System; or
 (III)a National Monument; or
 (iii)any Federal land that the Secretary determines— (I)is needed for resource management purposes or to provide access to other land or water; or
 (II)would be in the public interest not to lease. (2)Facility or improvementThe term facility or improvement includes—
 (A)a forest headquarters; (B)a ranger station;
 (C)a research station or laboratory; (D)a dwelling;
 (E)a warehouse; (F)a scaling station;
 (G)a fire-retardant mixing station; (H)a fire-lookout station;
 (I)a guard station; (J)a storage facility;
 (K)a telecommunication facility; and (L)any other administrative installation for conducting Forest Service activities.
 (3)Market analysisThe term market analysis means the identification and study of the market for a particular economic good or service.
 (4)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Authorization The Secretary may lease an administrative site that is under the jurisdiction of the Secretary in accordance with this Act.
 (c)Identification of eligible sitesA regional forester, in consultation with forest supervisors in the region, may submit to the Secretary a recommendation for administrative sites in the region that the regional forester considers eligible for leasing under this Act.
			(d)Consultation with local government and public notice
 Before making an administrative site available for lease under this Act, the Secretary shall— (1)consult with local governmental officials of the community, and governmental officials of the State, in which the administrative site is located; and
 (2)provide public notice of the proposed lease. (e)Lease requirements (1)SizeAn administrative site or compound of administrative sites under a single lease under this Act may not exceed 40 acres.
				(2)Configuration of administrative sites
 (A)In generalTo facilitate the lease of an administrative site under this Act, the Secretary may configure the administrative site—
 (i)to maximize the marketability of the administrative site; and (ii)to achieve management objectives.
 (B)Separate treatment of facility or improvementA facility or improvement on an administrative site to be leased under this Act may be severed from the land and leased under a separate lease under this Act.
					(3)Consideration
 (A)In generalA person to which a lease of an administrative site is made under this Act shall provide to the Secretary consideration described in subparagraph (B) in an amount that is not less than the market value of the administrative site, as determined in accordance with subparagraph (C).
 (B)Form of considerationThe consideration referred to in subparagraph (A) may be— (i)cash;
 (ii)in-kind, including— (I)the construction of new facilities or improvements, title to which the lessee transfers to the Secretary, for use by the Secretary;
 (II)the maintenance, repair, improvement, or restoration of existing facilities or improvements; and (III)other services relating to activities that occur on the administrative site as the Secretary considers appropriate; or
 (iii)any combination of the consideration described in clauses (i) and (ii). (C)Determination of Market Value (i)In generalThe Secretary shall determine the market value of an administrative site to be leased under this Act—
 (I)by conducting an appraisal in accordance with— (aa)the Uniform Appraisal Standards for Federal Land Acquisitions established in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.); and
 (bb)the Uniform Standards of Professional Appraisal Practice; or (II)by competitive lease.
 (ii)In-kind considerationThe Secretary shall determine the market value of any in-kind consideration under subparagraph (B)(ii) by a process determined by the Secretary to be appropriate for the form of the in-kind consideration.
 (4)ConditionsThe lease of an administrative site under this Act shall be subject to such conditions, including bonding, as the Secretary determines to be appropriate.
				(f)Relation to other laws
 (1)Federal property disposalChapter 5 of subtitle I of title 40, United States Code, shall not apply to the lease of an administrative site under this Act.
				(2)Lead-based paint and asbestos abatement
 (A)In generalNotwithstanding any provision of law relating to the mitigation or abatement of lead-based paint or asbestos-containing building materials, the Secretary shall not be required to mitigate or abate lead-based paint or asbestos-containing building materials with respect to an administrative site to be leased under this Act.
 (B)ProceduresWith respect to an administrative site to be leased under this Act that has lead-based paint or asbestos-containing building materials, the Secretary shall—
 (i)provide notice to the person to which the administrative site will be leased of the presence of the lead-based paint or asbestos-containing building material; and
 (ii)obtain written assurance from that person that the person will comply with applicable Federal, State, and local laws relating to the management of lead-based paint and asbestos-containing building materials.
 (3)Environmental reviewThe National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall apply to the lease of an administrative site under this Act, except that, in any environmental review or analysis required under that Act for the lease of an administrative site under this Act, the Secretary shall be required only—
 (A)to analyze the most reasonably foreseeable use of the administrative site, as determined through a market analysis;
 (B)to determine whether to include any conditions under subsection (e)(4); and (C)to evaluate the alternative of not leasing the administrative site in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (g)Use of considerationCash consideration for a lease of an administrative site under this Act shall be available to the Secretary, until expended and without further appropriation, to pay—
 (1)any necessary and incidental costs incurred by the Secretary in connection with— (A)the acquisition, improvement, maintenance, reconstruction, or construction of a facility or improvement for the National Forest System; and
 (B)the lease of an administrative site under this Act; and (2)reasonable commissions or fees for brokerage services obtained in connection with the lease, subject to the conditions that the Secretary—
 (A)determines that the services are in the public interest; and (B)shall provide public notice of any brokerage services contract entered into in connection with a lease under this Act.
					(h)Congressional notifications
 (1)Anticipated use of authorityAs part of the annual budget justification documents provided to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate, the Secretary shall include—
 (A)a list of the anticipated leases to be made, including the anticipated revenue that may be obtained, under this Act;
 (B)a description of the intended use of any revenue obtained under a lease under this Act, including a list of any projects that cost more than $500,000; and
 (C)a description of accomplishments during previous years using the authority of the Secretary under this Act.
 (2)Changes to lease listIf the Secretary desires to lease an administrative site under this Act that is not included on a list provided under paragraph (1)(A), the Secretary shall submit to the congressional committees described in paragraph (3) a notice of the proposed lease, including the anticipated revenue that may be obtained from the lease.
 (3)Use of authorityNot less frequently than once each year, the Secretary shall submit to the Committee on Agriculture, the Committee on Appropriations, and the Committee on Natural Resources of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate a report describing each lease made by the Secretary under this Act during the period covered by the report.
				(i)Expiration of authority
 (1)In generalThe authority of the Secretary to enter into a lease agreement for an administrative site under this Act expires on September 30, 2027.
 (2)Effect on lease agreementAny lease agreement entered into by the Secretary under this Act before the date of the expiration of authority under paragraph (1) shall not be affected by that expiration of authority.
